PCIJ_A_24_FreeZonesUpperSavoyGex-SecondPhase_FRA_CHE_1930-12-06_ORD_01_SE_01_FR.txt. 20

OPINION DISSIDENTE

[Traduction.}

Par l'ordonnance qui précède, la Cour a décidé d’accorder
aux Parties un nouveau délai afin de leur permettre d’arriver
à un accord amiable sur les questions qui les divisent, étant
entendu que, si aucun accord n'est conclu, la Cour prononcera
son arrêt sur toutes les questions de droit qui lui sont soumises,
mais non sur les questions que vise l’article 2, alinéa 2, du
compromis.

Tout en appuyant la proposition de donner aux Parties une
nouvelle occasion de régler à l’amiable le différend relatif aux
zones franches, les juges soussignés ne peuvent se rallier à
l'exposé que l'ordonnance, dans ses motifs, donne de la
situation juridique en ce qui concerne la mission actuelle de
la Cour. |

L’ordonnance rendue par la Cour le 19 août 1929 a mis fin
à la première phase de la procédure dans le différend entre la
France et la Suisse, relatif aux zones franches de la Haute-
Savoie et du Pays de Gex, différend qui lui a été déféré par le
compromis du 30 octobre 1924.

Depuis qu’a été rendue cette ordonnance, la composition de
la Cour a changé. Des six juges qui souscrivent à la présente
opinion, trois faisaient partie de ceux qui étaient en désaccord
avec les motifs de l'ordonnance du 19 août 1929 et deux
autres n’ont pas participé à la. première phase de la procédure.
Il est par suite nécessaire de déclarer que, tout en maintenant
les opinions qu’ils ont pu donner précédemment, les juges qui
souscrivent à la présente opinion ne désirent ni revenir sur les
vues exprimées par la Cour dans les motifs de ladite ordon-
nance, ni contester lesdites vues. Cette ordonnance contient la
conclusion à laquelle la Cour est arrivée en 1920 et qui, tout au
moins pour l'instant, est considérée par ceux qui souscrivent
à la présente opinion comme un fait acquis.

Lorsque arrivera le moment pour la Cour de prononcer son
arrêt, elle sera appelée, non seulement à répondre aux ques-
tions formulées dans l’article premier du compromis, mais
encore à régler l’ensemble des questions qu’implique l’exécution
27 OPINION DISSIDENTE

de l'alinéa 2 de l’article 435 du Traité de Versailles. Le point
sur lequel les signataires de la présente opinion ne peuvent
être d'accord avec la majorité de la Cour est celui de savoir
si, en s’acquittant de cette mission, la Cour est tenue, aux
termes du compromis et quel que soit le fond de la question,
de maintenir les zones franches en existence. De l'avis de
la majorité, la Cour, après avoir reconnu les droits de la
Suisse dans les motifs de l'ordonnance du 19 août 1929, est
tenue de ce faire à moins que la Suisse ne consente à leur
suppression et jusqu’à ce qu'elle donne ce consentement. Selon
l'opinion des soussignés, aucune restriction de cet ordre n’est
imposée à la Cour. |
‘Le premier alinéa de l’article 2 du compromis est ainsi
rédigé : |
« À défaut de convention conclue et ratifiée par les
Parties dans le délai fixé, il appartiendra à la Cour, par
un seul et même arrêt rendu conformément à l’article 58
du Statut de la Cour, de prononcer sa décision sur la
question formulée dans l’article premier ci-dessus et de
régler, pour la durée qu’il lui appartiendra de déterminer
et en tenant compte des circonstances actuelles, l’ensemble
des questions qu’implique l'exécution de l'alinéa 2 de
l’article 435 du Traité de Versailles. »

L’alinéa 2 de l’article 435 du Traité de Versailles est ainsi
conçu :

« Les Hautes Parties contractantes reconnaissent de
même que les stipulations des traités de 1815 et des
autres actes complémentaires relatifs aux zones franches
de la Haute-Savoie et du Pays de Gex ne correspondent
plus aux circonstances actuelles et qu’il appartient à la
France et à la Suisse de régler entre elles, d'un commun
accord, le régime de ces territoires, dans les conditions
jugées opportunes par les deux pays. »

Telle est la disposition qui doit être exécutée: la mission
de la Cour consiste à régler tous les détails qu’implique une
telle exécution. | |

On constatera que cet alinéa de l’article 435 se compose de
deux parties. La première contient une opinion énoncée par

les signataires du Traité de Versailles, à savoir que les stipu-
lations des traités de 1815 et des autres actes complémentaires
22 OPINION DISSIDENTE

relatifs aux zones franches de la Haute-Savoie et du Pays de
Gex ne correspondent plus aux circonstances actuelles. La
seconde partie de l'alinéa expose la mission, confiée a la

x

France et à la Suisse, de prendre certaines dispositions pour
arriver à un accord en vue de régler entre elles le régime de
ces territoires.

Le sens naturel du mot « exécuter » est: « accomplir »,
« remplir ». Une opinion exprimée par les signataires du Traité
de Versailles ne donne pas matière à exécution. Une simple
expression d'opinion n'implique en elle-même aucune action
ultérieure. En revanche, la conclusion d’un accord destiné à
régler le statut d’un territoire est un objet qui prête à
exécution, et cette exécution peut faire surgir de nombreuses
questions, entre les deux États qui doivent y participer.

En conséquence, par référence aux termes de l'alinéa 2 de
l’article 435, la tâche de la Cour, en vertu de l’article 2,
alinéa premier, du compromis, commence à se préciser. La
Cour doit régler toutes les questions que la France et la
Suisse auraient eu à régler elles-mêmes en concluant un accord
afférent au statut des territoires qui sont devenus les zones
franches.

Le motif pour lequel la France et la Suisse ont été chargées
de réaliser cet accord apparaît précisément dans l'opinion qu'ont
exprimée les signataires du Traité de Versailles en formulant la
première partie du deuxième alinéa de l’article 435. Ce motif
est que les stipulations des anciens traités, dans la mesure où
ils ont trait aux zones franches, ne correspondent plus aux
circonstances actuelles.

En admettant que les quatre instruments énumérés à l’article
premier du compromis constituent les « traités de 1815 et
autres actes complémentaires », l'examen de leurs termes montre
que, parmi leurs dispositions, les seules qui concernent dans
leur substance les zones franches sont celles qui prévoient le
retrait des lignes douanières française et sarde en deçà de la
frontière politique et le tracé de la ligne sur laquelle doivent
étre placés les cordons douaniers.

C'est ce retrait de la ligne douanière qui a en fait créé les
zones franches. Si les signataires du Traité de Versailles ont
exprimé qu'à leur avis les dispositions des anciens traités ne
23 OPINION DISSIDENTE

correspondaient plus: aux circonstances actuelles, c’est qu'ils
ont dû vouloir dire que ce qui ne correspondait plus aux cir-
constances actuelles était le retrait de la ligne douanière en
deçà de la frontière politique.

H est nécessaire maintenant de fixer la position de la Suisse
et la mesure de ses droits vis-à-vis de la France et des autres
signataires du Traité de Versailles.

Cette position est définie dans les motifs de l’ordonnance de
la Cour .en date du 19 août 1929. La Suisse possédait à
l'égard des zones un droit ou un intérêt qui ne peut être
supprimé. sans son consentement. L'article 435 du Traité de
Versailles n’a pas abrogé les anciens traités et par conséquent
n'a pas affecté les droits dont jouissait la Suisse en vertu de
ces actes. Celle-ci n’a pas été davantage partie au Traité de
Versailles et n’est pas en cette qualité liée par les clauses du
Traité. Elle a été consultée ‘sur la rédaction de l’article 435,
mais n'y a acquiescé que dans la mesure indiquée dans la
note du Conseil fédéral datée du 5 mai 1919 et jointe à
l'article 435. Cette note a établi clairement que la Suisse
m'était pas à cette époque disposée à consentir à la suppression
des zones. Tant qu’elle refusait de devenir partie à un nouvel
accord quelconque réglant le statut de ces territoires, le deuxième
alinéa de l’article 435 du Traité de Versailles ne pouvait être
exécuté et les zones devaient subsister.

L’attitude de la Suisse a subi par la suite une modification.
Les négociations entre elle et la France, dont les notes jointes
en annexes à l’article 435 constituent une partie, aboutirent
en 1921 à la conclusion d’une convention et, par cette conven-
tion, le Gouvernement suisse accepta la suppression des zones.

Cette convention, ayant été rejetée par le peuple suisse et
n'étant par suite jamais entrée en application, est sans portée
sur la situation juridique actuelle, mais il est important
-d’observer que le troisième alinéa de son préambule montre que
les Parties, lorsqu’elles conclurent la convention qui supprimait
les. zones, se considéraient comme concluant l'accord prévu
dans l’article 435, alinéa 2, du Traité de Versailles.

C'est après l'échec de cette convention que la France agit
selon la conception qu’elle avait de la situation juridique.
Estimant que l'effet de l’article 435 était d’abroger les traités
24. OPINION DISSIDENTE

de 1815 et les autres actes instituant les zones, elle avança
sa ligne douanière à sa frontière politique, supprimant ainsi
les zones par un acte unilatéral. La conclusion à laquelle est
arrivée la Cour dans les motifs de l’ordonnance du Ig août
1929 montre que cet acte du Gouvernement français était
dépourvu de justification légale et qu’en s’occupant du diffé-
rend la Cour doit laisser de côté toutes les conséquences qui
peuvent en étre résultées.

La tension qui s’ensuivit entre les deux Etats amena une
situation à laquelle l’arbitrage offrait seul une issue, et. c’est
en vertu du compromis qu'ils conclurent que la Cour fut saisie
du différend ; ce sont les termes du compromis qui établissent
la mesure dans laquelle les Parties se sont mises elles-mêmes
dans les mains de la Cour.

La mission que confie à la Cour le compromis consiste à
trancher la question juridique énoncée à l’article premier, puis
(dans certaines éventualités qui se sont réalisées) à régler
l’ensemble des questions qu’implique Fexécution de l'alinéa 2
de l’article 435 du Traité de Versailles. |

Il convient d’observer que le mot « régler », dont il est
fait usage à l’article 2 du compromis, figure également dans
Valinéa 2 de l’article 435, qui prévoit que la France et la
Suisse doivent régler le régime des territoires (les zones) parce
que les stipulations des anciens traités ne correspondent plus
aux circonstances actuelles; il figure aussi dans le deuxième
alinéa de l’article premier, qui prévoit qu'après avoir obtenu
Fopinion de la Cour sur la question juridique formulée dans le
premier alinéa, les Parties devront disposer d’un délai raison-
nable pour régler le nouveau régime desdits territoires. Ainsi
qu'on l'a fait ressortir ci-dessus, les Parties, dans leur
projet de convention du 7 août 1921, ont interprété elles-mêmes
l'article 435, alinéa 2, comme embrassant un accord qui, s’il
était entré en vigueur, aurait supprimé les zones, et il n’a pas
été suggéré que les Parties pussent ne pas aboutir à un accord
analogue lors des négociations prévues par l’article premier,
alinéa 2, du compromis. Il semblerait naturel d’en conclure
-que. les pouvoirs de la Cour, lorsqu'elle doit régler l’ensemble
des questions qu’implique l'exécution de l’article 435 du Traité
de Versailles, doivent être aussi étendus. En tout cas, il
25 OPINION DISSIDENTE

faudrait apporter un motif valable pour exclure la conclusion
naturelle à tirer de l'usage de la même expression dans ces
trois stipulations.

On soutient que les pouvoirs de la Cour ne sauraient être
aussi larges que ceux des Parties, car il eût été pour celles-ci
inutile de demander à la Cour, aux termes de l’article premier
du compromis, de décider de Vabrogation ou de la non-abro-
gation des anciens traités et autres actes complémentaires qui
sont la base des droits de la Suisse, si la Cour devait être
libre, dans son règlement des questions qu’implique l'exécution
de l’article 435, de négliger ces droits. Il est admis que la
Suisse elle-même, en concluant le nouvel accord envisagé à
l’article 435, pouvait accepter la suppression des zones, mais
on fait valoir que les pouvoirs de la Cour en vertu de l’article 2,
alinéa premier, du compromis, ne sauraient être aussi larges
parce que la Cour doit respecter les droits qu’elle a elle-
même reconnus. :

Cet argument se fonde sur une conception inexacte, tant de
la structure du compromis que de la situation, entre la France
et la Suisse, à l’époque où le compromis fut conclu.

A l'époque où fut conclu le compromis destiné à soumettre
le différend à la Cour, la France avait, par un acte unilatéral,
supprimé les zones. Elle était d'avis que l’article 435 du Traité
de Versailles, avec ses annexes, avait abrogé les anciens traités,
qui étaient le fondement du droit de la Suisse, que ce droit
avait cessé d'exister et qu'elle était, par suite, fondée à trans-
férer son cordon douanier à sa frontière politique, qu'un accord
fût ou non réalisé avec la Suisse.

C'est pour décider si ce point de vue était ou non correct
que la question énoncée à l’article premier du compromis fut
posée à la Cour.

Ce qu’envisageait l’article 435 du Traité de Versailles, c'était
un accord entre la France et la Suisse, une action commune des
deux Parties, et non une action unilatérale de l’une ou de l’autre.
Aujourd'hui, c’est le règlement des questions soulevées par
l'exécution de ce qui eût dû être l’action commune des deux
Parties, savoir la conclusion d’un accord, qui est confié à la
Cour par les deux Puissances en vertu du compromis. Le fait
que les motifs de l'ordonnance de 1929 ont reconnu le droit
26 OPINION DISSIDENTE

de la Suisse au maintien des zones, contre l’action unilatérale
de la France, ne fournit point de raison pour dire que la
même raison doive s'appliquer lorsque la Cour s’acquitte de
la mission qui Iui a été confiée au nom des deux Puissances
agissant d’un commun accord. |

On a soutenu également qu'en réglant l’ensemble des
questions qu'implique l'exécution de l’article 435, alinéa 2,
c'est-à-dire en réalisant l'accord entre la France et
la Suisse quant à l'avenir de ces territoires, la Cour ne
saurait dépasser la limite que la Suisse a fixée elle-même
lorsque, dans sa note du 5 mai 1919 jointe en annexe à
l’article 435, elle a établi clairement qu’elle n’entendait pas se
rallier à la suppression des zones, mais uniquement régler
d'une façon mieux appropriée aux conditions économiques
actuelles les modalités des échanges entre les régions intéressées.
Ceci serait le seul engagement qui lierait la Suisse et consti-
tuerait, par conséquent, le seul accord que puisse exécuter
la Cour.

La réponse à cette thèse est que, ce que la Cour a reçu de la
Suisse en vertu de l’article 2° du compromis, c’est le pouvoir
de régler l’ensemble des questions qu’implique l'exécution de
l’article 435, alinéa 2. La déclaration par laquelle la Suisse
s’est montrée disposée, tout en maintenant les zones, à accep-
ter un règlement mieux approprié aux conditions économiques
actuelles des échanges entre les régions intéressées, ne figure
pas à l’article 435, alinéa 2, mais bien dans l’une des annexes
à cet article. Or, le compromis mentionne spécifiquement les
annexes à l’article 435 lorsqu'il entend les inclure. La où il
n’en fait pas mention, il faut en déduire qu’il n’y a pas lieu
d'en tenir compte. L'article premier invite la Cour à décider
si l’article 435, alinéa 2, du Traité de Versailles, avec ses
annexes, a abrogé les traités qui s'y trouvent énumérés.
Il était nécessaire de les viser, parce que les Parties étaient
ensuite appelées à négocier ; mais cette nécessité disparaissait
dès que l’article 2 du compromis entrait en jeu, c’est-à-dire
quand il devait appartenir à la Cour elle-même d'organiser le
régime. Aussi l’article 2 ne fait pas mention des annexes, et
aucun principe sain d'interprétation judiciaire n’autorise la
Cour à voir dans l’article 2 l'expression « avec ses annexes »,
alors qu'elle n’y figure pas.
27 OPINION DISSIDENTE

On peut faire une objection supplémentaire à la thèse selon
laquelle ce qu’envisagerait Particle 435, alinéa 2, ce serait
un accord entre la France et la Suisse qui réglerait uniquement
les échanges entre la Suisse et les zones: une pareille stipu-
lation, dans le Traité de Versailles, aurait été entièrement
dépourvue de nécessité, car avant 1919 la France et la Suisse
avaient toujours réglementé les échanges entre la Suisse et
les zones par dés accords bilatéraux qu'elles étaient libres
d’abroger, de reviser ou de renouveler ainsi qu'il leur plaisait.
Aucune autorisation de la part d’autres Puissances n'était
nécessaire pour leur permettre de ce faire.

Si l'alinéa 2 de l’article 435 du Traité de Versailles a déclaré
qu’il appartenait à la France et à la Suisse de régler d’un
commun accord le « régime des territoires », c’est que ce régime
avait été établi par des actes qui faisaient partie du grand
règlement européen intervenu à la suite des guerres napoléo-
niennes. A ce règlement toutes les grandes Puissances de
l'Europe avaient participé, et il n’appartenait pas à la France
seule ou à la France et à la Suisse seules de le modifier en
ce qui concerne l'existence des zones.

Cette opinion trouve sa confirmation dans le fait qu'après
la conclusion du Traité de Versailles, l'Espagne et la Suède,
parties au règlement de 1815 mais non au Traité de Ver-
sailles, furent invitées à donner leur assentiment aux dispo-
sitions de l’article 435. Leur adhésion est rappelée dans le
préambule de la Convention du 7 août 1921. Rien ne saurait
montrer plus clairement que ce qu’envisageait cet alinéa du
Traité de Versailles, c'était un accord quelconque qui pour-
rait impliquer une modification du règlement fait en 1855,
et rien, dans ce règlement, n'avait trait aux zones, si ce
n’est les dispositions qui donnèrent naissance à celles-ci, savoir:
le retrait de Ja ligne douanière en deca de la frontière
politique.

Les signataires du présent avis ne voient aucune raison pour
laquelle la liberté dont jouit la Cour dans le règlement de
l’ensemble des questions qu’implique l'exécution de l'article 435,
alinéa 2, serait plus restreinte que celle dont auraient joui
les Parties elles-mêmes pour déterminer la répercussion des
« circonstances actuelles » sur les stipulations des traités de
1815 et de 1816. Si ce point de vue est correct, il s'ensuit

*

.
28 OPINION DISSIDENTE

que rien n'empêche la Cour, dans l’accomplissement de la
mission que lui confe l’article 2, alinéa premier, du compro-
mis, de placer le cordon douanier français à la frontière
politique si elle se convainc que ce régime serait celui qui
correspondrait le mieux aux nécessités de Vheure actuelle.

C'est une erreur de penser que les avantages dont a joui
la Suisse sous le régime des zones ne seraient pas sauvegardés
si la Cour, après mûr examen, arrivait à la conclusion que la
solution la plus sage du problème serait de placer le cordon
douanier français à la frontière politique.

Ce qu'a envisagé l’article 435, alinéa 2, c’est un accord
entre la France et la Suisse « dans les conditions jugées oppor-
tunes par les deux pays ». Par suite, le devoir de la Cour, en
vertu de l’article 2 du compromis, est manifestement de s’assu-
rer que le régime est ‘élaboré de manière à ne pas nuire
aux intérêts de la Suisse.

Cependant, tant d'éléments divers demanderaient à être
pris en considération dans le règlement du régime des terri-
toires, qu’il serait très désirable que les Parties arrivassent
à un accord en la matière, après des négociations destinées à
satisfaire les intérêts de toute nature qui sont en jeu, et non
pas seulement à perpétuer des droits sans égard à la question de
savoir si ces droits correspondent aux circonstances actuelles.

(Signé) D. G. NYHOLM.

( ) RAFAEL ALTAMIRA.

( » )C. J. B. Horst.

( ) Mico. P. YOVANOVITCH.
( ) DEMETRE NEGULESCo.

( ) EUGÈNE DREYFUS.
